ALLOWANCE
The Examiner was persuaded by the arguments filed on 9/26/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1, 4, and 7 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Klašnja-Milićević discloses, inter alia, a recommender system for computer-based educational content. (Klašnja-Milićević, Aleksandra, Mirjana Ivanović, and Alexandros Nanopoulos. "Recommender systems in e-learning environments: a survey of the state-of-the-art and possible extensions." Artificial Intelligence Review 44.4 (2015): 571-604.).
Lytras discloses, inter alia, techniques for characterizing educational content in terms of entity role, task type, and domain type. (Lytras, Miltiadis D., and Miguel Angel Sicilia. "The Knowledge Society: a manifesto for knowledge and learning." International Journal of Knowledge and Learning 1.1-2 (2005): 1-11.).
Shen discloses, inter alia, a system for knowledge-based (i.e. ontology based) e-learning content recommendation. (Shen, Li-ping and Rui-min Shen, "Ontology-based learning content recommendation", Int. J. Cont. Engineering Education and Lifelong Learning, Vol. 15, Nos. 3-6, 2005, pp. 308-17.).
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
tagging the context sources with a metadata tag that categorizes the educational content using one or more learnable tags, wherein a learnable tag comprises a multi-taxonomy categorization of the educational content wherein the learnable tag is relevant to a specified sales role in an organization; 
implementing a contextual search to locate and retrieve a specified enriched and categorized educational content, and
wherein the learning context comprises an entity role, a task type, an industry type and domain types.
Independent claim 4 is allowable for the same reason as claim 1.
Regarding independent claim 7, none of the prior art references of record—alone or in combination—disclose or suggest the combined features including:
creating at least one learnable tags applying to the educational content wherein the learnable tag is relevant to a specified sales role in an organization; [and]
adding the learnable tag to the educational content.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Batmaz discloses, inter alia, a discussion of several tag-aware recommender systems. (See e.g. p. 23, table 5.) (The Examiner notes that, although this reference is not prior art, some of the techniques discussed therein were publically available before the effective filing date of this application.) (Batmaz Z, Yurekli A, Bilge A, Kaleli C. A review on deep learning for recommender systems: challenges and remedies. Artificial Intelligence Review. 2019 Jun;52(1):1-37.)

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Vincent Gonzales/
Primary Examiner, Art Unit 2124